ACCEPTED
                                                                                            01-14-00597-CR
                                                                                 FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                       9/30/2015 2:21:58 PM
                                                                                      CHRISTOPHER PRINE
                                                                                                     CLERK

                               NO. 01-14-00597-CR

JODY WAYNE WHELCHEL                       §          IN THE FIRST DISTRICT
                                                                   FILED IN
                                                                 1st COURT OF APPEALS
                                                                     HOUSTON, TEXAS
VS.                                       §          COURT     OF9/30/2015
                                                                  APPEALS  2:21:58 PM
                                                                 CHRISTOPHER A. PRINE
                                                                         Clerk
THE STATE OF TEXAS                        §          HOUSTON, TEXAS

           STATE’S SECOND MOTION FOR EXTENSION OF TIME
                      TO FILE THE STATE’S BRIEF

TO THE HONORABLE JUSTICES OF THE FIRST COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 38.6(d), the State, by and

through its District Attorney, 268th Judicial District, Fort Bend County, asks this

Court to grant an extension of time to submit its appellate brief in the above-

referenced cause. The State’s appellate brief is being submitted with this motion.

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), the State provides the

following information:

Current Deadline:                       September 28, 2015

Length of Extension Sought:             Two days to September 30, 2015, or until the
                                        brief is filed

Number of Previous Extensions:          One

Facts reasonably explaining the need for an extension:

      In the last thirty days, the undersigned assistant district attorney completed the

State’s reply brief in State v. McGuire, No. 01-14-01023; and the State’s supplemental


                                          1
answer in Thomas-Harris, Cause Nos. 13-DCR-064335 HC1 & 14-DCR-066576

HC1.

       The undersigned also prepared a one-hour presentation and powerpoint for the

attorneys in her office on making a better record and attended the video presentation

of the 2015 Advanced Criminal Law Seminar.

       The State’s appellate brief is submitted with this motion. The State asks for an

extension of time not for delay only, but to see that justice is done.

                                               Respectfully submitted,

                                               John F. Healey, Jr.
                                               SBOT # 09328300
                                               District Attorney, 268th Judicial District
                                               Fort Bend County, Texas

                                               /s/ Gail Kikawa McConnell
                                               Gail Kikawa McConnell
                                               SBOT # 11395400
                                               Assistant District Attorney
                                               301 Jackson Street, Room 101
                                               Fort Bend County, Texas 77469
                                               (281) 238-3205 / (281) 238-3340 (fax)
                                               Gail.McConnell@fortbendcountytx.gov




                                           2
                          CERTIFICATE OF SERVICE

      I hereby certify that a copy of the State's appellate brief was served by certified

mail, return receipt requested # 7013 0600 0002 2111 9991 on September 30, 2015,

on Ms. Dawn Zell Wright, Attorney for Appellant, 812 Barrett Street, Richmond,

Texas 77469.

                                               /s/ Mattie Sanford
                                               Mattie Sanford




                                           3